Citation Nr: 0909414	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease post arthroscopic meniscal 
surgery.  

2.  Entitlement to service connection for left knee 
degenerative joint disease post arthroscopic meniscal 
surgery.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1974 to January 1979;  from January 1979 to 
September 1981, he served in the United States Navy Reserve; 
and from August 1983 to August 2003, he served in the United 
States Coast Guard Reserve with periods of federal active 
duty from September 2001 to October 2001 and from January 
2003 to August 2003. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which in pertinent part, denied 
the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed a claim for entitlement to service 
connection for degenerative joint disease post arthroscopic 
meniscal surgery in both knees.  As is explained below, the 
Board finds that additional development by the RO is 
necessary prior to adjudication of this claim.

The Veteran's service treatment records (STRs) from his 
service in the United States Coast Guard Reserve from August 
1983 to August 2003 have not been associated with the claims 
file.  The claims file does reflect that the RO was 
unsuccessful in its attempt to obtain the records from the 
National Personnel Records Center (NPRC) and Coast Guard 
Personnel Command, Military Records Branch (CGPC-ADM-3).  
However, the file does not reflect that the RO has made the 
necessary attempts to obtain the Veteran's complete service 
records from the RMC (Records Management Center).  See A 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, 2.B.17.a. 

Pursuant to Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the procurement of records.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  The duty to assist requires that records of 
a Federal department or agency must be sought until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  38 
U.S.C.A. § 5103A(b)(3).  The Board finds that there is no 
indication in the record that the RO has exhausted its 
efforts to obtain the Veteran records.  In light of the 
foregoing, every effort should be made to obtain all STRs 
during the Veteran's period of service from August 1983 to 
August 2003.

Accordingly, the case is REMANDED for the following action:

1.   The RO should contact the Records 
Management Center (RMC), or any other 
appropriate facility to request the 
complete service medical records of the 
appellant for his full period of service 
in the Coast Guard Reserve as well as any 
other appropriate records repository to 
which pertinent service medical records 
may have been sent.

2.  As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), 
the RO should continue efforts to locate 
such records until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  The appellant 
should be notified of the RO's attempts to 
locate his medical records from his Coast 
Guard Reserve service as well as any 
further action to be taken.

3.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing their 
efforts, any responses received, and the 
results of their requests.  If no response 
has been received, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

4.  After an appropriate period of time or 
after the appellant indicates that he has 
no further evidence to submit, the RO 
consider whether additional development, 
including a new examination, is warranted.  
If so, one should be provided.  

5.  Thereafter, the RO should re-
adjudicate the appellant's claims of 
service connection for right and left knee 
degenerative joint disease post 
arthroscopic meniscal surgery.  In the 
event that any claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

